PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/071,805
Filing Date: 5 Sep 2018
Appellant(s): ALTINGER, Harald



__________________
HARALD ALTINGER
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/08/2021 appealing from the Office Action mailed 05/24/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant Argument: 
On page 9 thru page 15 of the Appeal Brief, Appellant argues that Grimm and Do
do not teach the subject matter of independent claims 1, 18 & 24 of:
“receiving a list of one or more predetermined triggers”, Appellant states that Grimm teaches at [0026] thru [0029] that some vehicle provide road event data to a central server and the server communicates advisories out to other vehicle.  Thus the event data or advisories sent to the vehicle are the result of spontaneous report which cannot be “predetermined”  
“detecting …a trigger based on the list, wherein the trigger matches at least one of the one or more predetermined trigger”, Appellant states that Grimm teaches at [0032] that the vehicle just gather data and reports to the server.  
“searching, …in response to the detecting the trigger, for at least one hazardous object that is different from the trigger within a trigger specific radius around the trigger”.

On page 14, Appellant mention about dependent claims 12, 13, 15-17, 19, 20, 22, 23, 25, 26 and 28-31 but does not provide any further argument.
Also, on page 14, Appellant indicates subject matter of dependent claims 14, 21 & 27, that Gimm does not teach “the trigger comprises a warning triangle, a reflective vest or a visual special purpose signal of an emergency vehicle”
Examiner Response:  Examiner disagrees to the Appellant’s arguments above.
Regarding independent claims 1, 18 & 24, 
Grimm teaches at [0030]-[0031] that many factors can be considered by the server 170 in determining to which vehicles advisories should be issued including the nature of the reported event or condition, the specific location of the event or condition on the road surface, wherein the conditions (pothole, slippery road, obstacle indicated in box 160) shown in Fig.2.  Grimm also teaches at [0033] that the calculations by each sensing system vehicle, which may be performed on the data collection module 60.  For example, an obstacle or object on the roadway greater than a certain predetermined size, detected via object detection, may trigger an immediate report to the server 170, and etc. which meets the scope of “receiving a list of one or more predetermined trigger”.
Grimm teaches at [0032] that each of the sensing system vehicles 110-150 continuously gather data, and performs calculations locally to determines what threats or hazardous events or conditions exist which warrant sending a report to the server 170 which meets the scope of “detecting …a trigger based on the list, wherein the trigger matches at least one of the one or more predetermined trigger” and further more in [0033], the on-board system of the vehicle determines whether the obstacle or object on the roadway greater than a certain predetermined size which may trigger an immediate report to the server.

Do teaches at [0039]-[0041] that the vehicle’s processor compares the current risk assessment data to previously established thresholds with the risk thresholds being retrieved from data, determines whether any thresholds pertaining to the collected risk assessment data have been reached, then identifies any proximate high-risk vehicles such as nearby vehicles driving erratically, to encounter such as an upcoming dangerous intersection or stretch of roadway which meets the scope of “searching …for at least one hazardous object that is different from the trigger within a trigger-specific radius around the trigger”, wherein the trigger is equivalent to “risk thresholds”, “high-risk vehicles …nearby…encounter such as an upcoming dangerous intersection or stretch of roadway” is equivalent to “at least one hazardous object that is different from the trigger within a trigger-specific radios around the trigger”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Grimm by including searching and identifying if any proximately high-risk vehicle that encounter upcoming dangerous intersection or stretch of roadway as taught by Do for providing safety in vehicle performing in driving.

Regarding dependent claims 14, 21 & 27, Grimm teaches at [0051] that the
vehicle use audio or visual system to notify the driver of advisories received which meets the scope of the claims.



Respectfully submitted,
/NGA X NGUYEN/Primary Examiner, Art Unit 3662                                                                                                                                                                                                        

Conferees:
/NGA X NGUYEN/Primary Examiner, Art Unit 3662                                                                                                                                                                                                        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                                                                                                                                                                                                                              

/MATTHIEU F SETLIFF/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.